Citation Nr: 1023927	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
temporomandibular joint syndrome (TMJ) dislocation, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had service from February 1986 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The Veteran's jaw disability is not manifested by 
temporomandibular articulation with inter-incisal range of 20 
millimeters (mm) or less, chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, any loss of 
the mandible, nonunion of the mandible, any loss of the 
ramus, any loss of the condyloid or coronoid process, any 
loss of the hard palate, or any loss or malunion of the 
maxilla.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected TMJ dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.150, Diagnostic 
Codes 9903, 9904, 9905 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the 'staging' of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims.

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran seeks a rating greater than 20 
percent for his TMJ dislocation, rated under 38 C.F.R. 
§ 4.150, Diagnostic Code (DC) 9904, malunion of the mandible.  

Unfortunately, the highest rating provided under this 
diagnostic code is 20 percent; however, the Board will 
consider whether the Veteran's disability can be rated under 
other criteria.

Diagnostic Code 9905 provides the rating criteria for 
limitation of motion of temporomandibular articulation.  
Pursuant to DC 9905, limitation of motion of 
temporomandibular articulation is rated based on inter-
incisal range and provides a maximum 40 percent disability 
rating where range of motion is from zero to 10 mm.  A 30 
percent disability rating is warranted when range of motion 
is from 11 to 20 mm.  38 C.F.R. § 4.150, DC 9905.

A VA examination was conducted in October 2008.  The examiner 
reviewed the claims file.  The Veteran reported that he had 
TMJ surgery in May 2008, but that prior to surgery he 
suffered constant pain, clicking, and popping of the jaw, 
bilaterally.  He stated that the pain would wake him at 
night, that the condition occasionally caused him to be 
unable to talk, and periodically limited him to a soft food 
diet.  He stated that his jaw would occasionally lock open.  
The examiner took measurements of the jaw, measuring each 
movement three times for accuracy.  The inter-incisal 
movement measured 30 mm, 25 mm, and 26 mm.  Right lateral 
movement measured 12 mm, 13 mm, and 14 mm, while left lateral 
movement measured 11 mm, 15 mm, and 11 mm.  The examiner 
stated that there were no clicking or popping sounds from the 
joints and no deviations upon opening and closing.  The 
examiner stated that the Veteran was tender on palpation in 
the preauricular area, which was consistent with his recent 
TMJ surgery.  The examiner stated that the condition did not 
effect the Veteran's everyday activities or result in 
ancillary problems.

The Veteran had a VA examination in June 2006.  The examiner 
reviewed the past medical history but stated that the claims 
file was not available for review.  The Board finds that the 
unavailability of the claims file is not prejudicial to the 
Veteran as the issue is the severity of the disability at the 
time of the examination.  Regardless, it appears that the 
Veteran provided an accurate and thorough dental history to 
the examiner for consideration.

During the examination, the Veteran reported intermittent 
episodes of pain in the jaw joints and said that he must be 
careful to avoid yawning too widely and eating tough and 
chewy foods.  The Veteran stated that he was wearing 
orthodontic wires and brackets in preparation for a future 
surgery to advance the mandible.  The physical evaluation 
showed no tenderness on palpation to the TMJ area, muscles of 
mastication, or other head and neck muscles.  The examiner 
found no popping of either TMJ, but noted a very soft 
vibration in the left TMJ upon wide opening.  The examiner 
found a gradual deviation of the mandible to the right of 
about 5 to 8 mm on opening and stated that the Veteran easily 
performed opening, closing, and side-to-side jaw movements, 
with only slight hesitation.  Measurements showed inter-
incisal distance at 45 mm, right lateral excursion at 13 mm, 
and left lateral excursion at 9.5 mm.  The Veteran described 
his pain as ranging from a 5 to 10 on a scale of 1 to 10.  
The examiner noted slight to moderate periodontal bone loss.  
He also stated that there was no evidence of jaw malunion.

Also of record are several private treatment records and 
letters from private medical providers.  One letter is dated 
June 2006, from Dr. M.R.E., DDS, and states that he has 
treated the Veteran since 1996.  He said that the Veteran 
presented with limited opening, headaches and joint noises 
and that the Veteran continued to exhibit the same symptoms 
until July 2001.  In June 2004, the Veteran presented with 
acute left side pain with decreased opening.  Dr.  M.R.E. 
stated that the Veteran's pain and jaw popping has progressed 
over the years.

A letter from Dr. N.S.V., MD, DDS, states that the Veteran 
suffered gross malocclusion, mandibular hypoplasia, 
microgenia, and internal derangement of his temporomandibular 
joints.

The Board has reviewed all of the evidence, including the 
Veteran's lay statements, but finds that there is no 
indication that the Veteran's range of temporomandibular 
articulation has been limited to less than 21 millimeters at 
any time during the appeal period, which is required for the 
assignment of a 30 percent disability rating under DC 9905.  
38 C.F.R. § 4.150.  As the next higher 30 percent rating is 
not warranted, an even higher 40 percent rating is also not 
warranted.  Thus a higher rating under DC 9905 is not 
supported by the record.

The Board also considered whether a higher disability rating 
is warranted under other applicable diagnostic code 
provisions.  However, as the Veteran did not exhibit any 
nonunion of the mandible, a higher disability rating pursuant 
to DC 9903 is not warranted.  Further, as 20 percent is the 
highest rating available under DC 9904, 9907, 9909, and 9912, 
these codes do not warrant consideration.

Additionally, the Veteran has never been diagnosed with, nor 
does he contend, that his jaw disability manifests chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, any loss of the mandible, any loss of the ramus, 
any loss of the condyloid, or any loss or malunion of the 
maxilla.  Therefore, the Veteran is not entitled to a higher 
rating under DCs 9900-9902, 9906, 9908, 9911, and 9914-9916.  
38 C.F.R. § 4.150.  The potential disabling effects of pain 
have been considered in evaluating the Veteran's service-
connected TMJ.  While he has complained of difficulty 
chewing, popping, and pain the Board finds that this is 
contemplated in the 20 percent rating assigned.  See DeLuca, 
supra.  There is no showing of any other functional 
impairment which would warrant a higher rating for the 
complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 
4.130.  There is no showing of additional limitation of 
functional such as to enable a finding that the Veteran's 
disability picture most nearly approximates the next-higher 
rating under DC 9905.

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected TMJ dislocation.  Even if 
the Veteran's medical opinion were entitled to be accorded 
some probative value, it is far outweighed by the detailed VA 
medical examinations which show that the criteria for a 
rating in excess of 20 percent for TMJ have not been met.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R.         
§ 4.150, DCs 9900-9916.

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 20 percent, thus staged ratings are 
not for application.  See Hart, 21 Vet. App. at 505.

As the preponderance of the evidence is against the claim; 
there is no doubt to be resolved; and an increased rating for 
service-connected TMJ dislocation is not warranted.  See 
Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted private treatment records and letters from his 
private providers.  The Veteran was afforded VA medical 
examinations in June 2006 and October 2008.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Entitlement to a rating greater than 20 percent for service-
connected TMJ dislocation is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


